Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system of diagnosing a disease using a neural network. The closest prior art, Burckhardt (USPAP       2005/0065,421), shows a similar system, in which, a system and method of obtaining serial biochemical, anatomical or physiological in vivo measurements of disease from one or more medical images of a patient before, during and after treatment, and measuring extent and severity of the disease is provided. However, Burckhardt fails to address: “for storing a micro-neural network for receiving a first tile included in the biometric image through a first input layer, the micro-neural network including a plurality of first layers and an output layer, and a macro-neural network for receiving a macro-tile including the first tile and at least one or more second tiles adjacent to the first tile through a second input layer, the macro-neural network including a plurality of second layers and the output layer and training the micro-neural network and the macro-neural network using annotation information annotated in the first tile to correspond to the output layer, wherein the output layer includes at least one state channel indicating a state of a disease of a biological tissue corresponding to the first tile”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.






 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, February 2, 2021